Citation Nr: 0305277	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  98-18 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of 
the lumbar spine, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel





INTRODUCTION


The veteran had active military service from April 1958 to 
August 1967 and from August 1972 to July 1974.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.   

In August 1999, the Board remanded this matter to the RO for 
further development.  The appeal has been returned to the 
Board for appellate review.  

In statements dated in October 1997 and May 1999, Jose F. 
Irizarry, M.D., indicated that the veteran was not able to 
work and that he was totally and permanently disabled because 
of his back disorders including his service-connected 
traumatic arthritis of the lumbar spine.  Thus, the issue of 
entitlement to a total rating based on individual 
unemployability is raised by the record.  EF v. Derwinski, 1 
Vet. App. 324 (1991).  This matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

The veteran's service-connected traumatic arthritis of the 
lumbar spine is manifested by x-ray finding of arthritis, 
chronic pain, and forward flexion limited to 40 degrees and 
backward extension limited to 15 degrees.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's behalf, 
the criteria for a 20 percent rating, and no more, for 
traumatic arthritis of the lumbar spine have been met.  38 
U.S.C.A.§ § 105, 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.7, 4.71a, Diagnostic Codes 5010-5292 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), 
prescribed VA's duties of notice and assistance to claimants 
for VA benefits.  VA has promulgated regulations implementing 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.150(a) (2002).  There is no specific claim form required in 
order to claim entitlement to a higher disability evaluation, 
and there is no issue as to provision of necessary form for 
that benefit.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and must inform him what 
information and evidence, if any, he is to provide and what 
information and evidence, if any, VA will provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the August 1999 Remand, the Board pointed out that a VA 
examination was required for the purpose of distinguishing 
the symptoms associated with the veteran's service-connected 
back disability from non-service connected back disorder and 
directed the RO to provide the veteran such an examination.  
The veteran was also accorded an opportunity to submit 
additional evidence and argument regarding his claim.  

In a November  2002 letter and in a December 2002 
supplemental statement of the case, VA notified the veteran 
of his and VA's responsibilities with respect to developing 
evidence.  The veteran was informed that evidence necessary 
to establish entitlement to an increased rating for his 
service-connected traumatic arthritis of the lumbar spine 
would be that showing that the spinal condition had 
limitation of motion confirmed by findings such as swelling 
and muscle spasm, or satisfactory evidence of painful motion.  
In the absence of painful motion, there must be X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbation.  The veteran was informed that he was required 
to report to a VA examination and to provide a current 
treatment history.  VA indicated that its duty was to provide 
the veteran an examination and to make reasonable efforts to 
obtain evidence necessary to support his claim including 
medical records, employment records, or records from other 
Federal agencies.  The veteran was told that it was still his 
responsibility to provide VA with enough information about 
those records so that they could request the records from the 
agency or person who had them, but it was the veteran's 
responsibility ultimately to support his claim with 
appropriate evidence.  Thus, VA has discharged its duty to 
notify the veteran of the evidence and information necessary 
to substantiate his claim, and of the respective 
responsibilities of the parties.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  VA 
has obtained VA outpatient treatment records.  The veteran 
has provided private medical records in support of his claim.   

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA afforded the veteran examinations and VA medical 
opinions in December 1997, May 1998, and November 2002.  The 
examination reports contained adequate clinical findings 
pertinent to the claim at issue.

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the veteran of a failure to obtain evidence from any source.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)).

There are no areas in which further development is required 
or would be helpful.  The RO has notified the veteran of the 
requirements of the VCAA, and such requirements as apply have 
been substantially met by the RO.   


II.  Increased Rating

Service medical records of the veteran's first period of 
service (April 1958 to August 1967) reflect that the veteran 
complained of low back pain of a two-day duration in February 
1959 and of mild acute thoracic and lumbar back strain in 
February 1964.  

The report of a January 1968 VA examination showed, in 
pertinent part, that the veteran had limitation of motion of 
the lumbar spine and tenderness in the lumbosacral area.  X-
rays associated with the examination revealed spurs on the L-
3, 4 and 5.  The diagnosis included traumatic arthritis of 
the lumbar spine.  

In March 1968, the RO granted service connection for 
traumatic arthritis of the lumbar spine.  A 10 percent 
disability evaluation was assigned, effective August 1967.  

Service medical records of the veteran's second period of 
service (August 1972 to July 1974) show that the veteran 
complained of back pain in January 1974.  There was no back 
trauma.  

When examined by VA in May 1979, the veteran reported that 
when lifting some boxes in 1973 one of the boxes fell 
injuring his low back.  The veteran reported that long 
standing and bending caused low back pain.  X-rays of the 
lumbar spine dated in May 1979 revealed mild root convex 
scoliosis of the upper spine, irregularity with hypertrophic 
changes of the upper anterior border of L-3, 4, was noted, 
most likely due to defect in fusion of the epiphysis, minimal 
spurring of L-1.  The sacroiliac joints were normal.  The 
diagnosis was no objective physical signs of a back problem.  

In October 1997, the veteran filed a claim for an increased 
rating for his back disability.  

In support of the claim, the veteran provided private medical 
records dated in 1997.  
October 1997 x-rays of the lumbar spine revealed marginal 
reactive osteophytosis and narrowing of the L1-L2 
intervertebral disc space exaggerated by scoliotic curvature.  
The impression was discogenic degenerative disease, 
spondyloarthritis, and dorsolumbar scoliosis.  A computed 
tomography (CT) dated in October 1997 of the veteran's lumbar 
spine revealed, in pertinent part, a degenerated disc and 
calcified bulging annulus fibrosus at L3-L4 and L4-L5.  

In a statement dated in October 1997, Jose F. Irizzary, M.D., 
a specialist in rheumatology and arthritis, indicated that 
the veteran had severe pain over the L-5 region that radiated 
down to the legs with numbness.  He noted that a CT scan 
revealed bulging and degenerative disc disease at L3, L4, L5, 
and osteoarthritis.

At a VA examination dated in December 1997, the veteran 
reported severe midback burning type pain.  The veteran 
reported that he was receiving treatment from Dr. Irizzary.  
The veteran worked as a window distribution clerk.  He could 
perform his work sitting, taking calls, and handling 
certified mail.  It was noted that the veteran was absent 
from his job four times per month due to his back disability.  
The veteran indicated that he could not trim the yard or wash 
the car.  On examination, forward flexion of the lumbar spine 
was to 45 degrees, back extension and left lateral flexion 
were to 15 degrees.  Right lateral flexion was to 20 degrees.  
Left and right rotation were to 15 degrees.  There was 
painful motion on all movements of the lumbar spine and 
objective evidence of moderate lumbosacral paravertebral 
muscle spasm.  The examiner noted tenderness to moderate 
palpation lumbar paravertebral muscles.  The examiner 
observed moderate lumbosacral paravertebral muscle spasm.  
The veteran's gait cycle was normal.  There was no muscle 
atrophy.  The diagnosis was traumatic arthritis of the lumbar 
spine, L3-L4-L5 degenerated disc with calcified bulging 
fibrosis by October 1997 CT scan, spondyloarthritis of the 
dorsa and lumbar spine by x-rays dated in October 1997.  

In response to a VA request for an opinion regarding the 
relationship between the veteran's service-connected 
traumatic arthritis of the lumbar spine and his non-service 
connected degenerative disc disease of the lumbar spine, a VA 
examiner in May 1998 reviewed the claims file and opined that 
there was not sufficient medical evidence to establish that 
the L3-L4, L4-L5 degenerated disc with calcified annulus 
fibrosis (confirmed by CT scan) and the thoracic 
radiculopathy (confirmed by the electromyography (EMG)) were 
etiologically related to the service-connected back 
disability.  

A private magnetic resonance image of the lumbar spine dated 
in July 1998 revealed a degenerated disc, narrowing of the 
disc space and bulging annulus fibrosis with a small left 
posterior disc herniation and compression of the dural sac at 
L1-L2, degenerative joint disease with bulging annulus 
fibrosis at L2-L3, L3-L4, L4-L5 and L5-S1, and degenerative 
joint disease in facet joints of L4-L5 and L5-S1.  

The record includes additional medical statements from Dr. 
Irizarry regarding the veteran's back problems.  In July 
1998, Dr. Irizarry stated that the veteran's traumatic 
arthritis had become worse and that the lumbar disc disease 
was probably related to the trauma.  In August 1998, the 
doctor indicated that the veteran's back pain had become 
worse in the past few years with pain in both legs.  The 
diagnosis was L1, L2 herniated nucleus pulposes with 
radiculapathy, bulging discs at L2, L3, L4, L5, S1 with 
radiculapathy, dorsolumbar myositis, and osteoarthritis.  In 
May 1999, Dr. Irizarry indicated that the veteran had severe 
dorsolumbar tenderness with lumbar flexion limited to 20 
degrees.  He observed that the veteran could not squat or 
kneel.  

A CT of the lumbar spine dated in May 1999 revealed diffuse 
osteoarthritis with lumbar spasm.  

VA outpatient treatment records dated from 1998 to 2002 
reflect that the veteran was seen and treated for his service 
connected traumatic arthritis of the lumbar spine and the non 
service-connected degenerative disc disease of the lumbar 
spine.   These records reflect that the veteran primarily 
complained of back pain.  In February 2001, the veteran 
reported that he had had a fall over the coxigel (sic) area 
about two weeks before.  On examination, there were no 
neurological findings:  there was no gross motor and sensory 
deficit.  In March 2001, the veteran indicated that treatment 
helped alleviate the pain.  Range of motion was intact, and 
there were no deformities.  The assessment was 
osteoarthritis.  

At VA examination in November 2002, the veteran complained of 
pain with radiation towards the spine and neck.  There was no 
fecal or urinary incontinence.  It was noted that the veteran 
was taking pain relievers that controlled the pain for 30 
minutes.  The examiner noted that sitting or standing for 30 
minutes, driving long distances, or sleeping on his back or 
belly aggravated the veteran's back pain.  Alleviating 
factors included Ben-Gay liniment, hot water, showers, 
heating pads and lumbosacral corset when driving.  It was 
reported that the veteran had several acute bouts of low back 
pain which functionally impaired him, but no doctor visits 
were required.  The veteran did not require the use of 
crutches, a brace, cane, or any other assistive devices.  The 
examiner observed that the veteran could walk unaided.  He 
occasionally used a lumbosacral corset which provided 
temporary pain control.  The veteran stated that he could not 
walk on the interview, but the examiner noted that on the 
electronic preventive machine education note he said he 
exercised at least 30 minutes three times per week.  There 
was no unsteadiness.  There were no falls, traumas, or 
surgeries to the lumbar spine.  

As to the functional assessment, the examiner reported that 
the veteran could walk unaided; he had normal transfer and 
bed activities; he was independent on activities of daily 
living such as eating, grooming, bathing, toileting, and 
dressing.  The examiner noted the veteran's employment 
history stating the veteran worked in the post office as a 
window distribution clerk for 12 years.  It was noted that 
the veteran never sought Worker's Compensation or Puerto Rico 
State Insurance Fund due any job-related injury to his back.  
The examiner observed a normal gait cycle, normal position of 
the head, spine, and limbs.  There was normal symmetry of the 
spine, and normal symmetry and rhythm of spinal motion.  
Range of motion of lumbar spine was as follows:  forward 
flexion was to 40 degrees (with normal forward flexion being 
95 degrees; backward extension was to 15 degrees (with normal 
being 35 degrees); lateral flexion was to 30 degrees (with 
normal being 40 degrees), and rotations were to 30 degrees, 
bilaterally (with normal being 35 degrees).  The examiner did 
not observe any painful motion on the range of motion 
exercises.  The examiner noted that the veteran was not 
experiencing any acute flare-up.  There was no palpable 
muscle spasm and no tenderness to palpation on lumbosacral 
area.  There were no postural abnormalities of the back or 
any fixed deformities.  There was an abnormality of the 
musculature of the back.  

The diagnoses were traumatic arthritis of the lumbar spine, 
L3-L4, L4-L5 bulging disc (by CT scan), lumbar radiculopathy 
by EMG, L1-L2 herniated nucleus pulposus and bulging disc L2-
L3, L3-L4, and L5-S1 (by medical certificate of Dr. Irizarry 
on the claim folder May 1999).  

The November 2002 examiner indicated that he could not 
distinguish between the symptoms attributable to the service-
connected arthritis and those related to other diagnoses 
because the veteran's lumbar discogenic disease with 
radiculopathy was the more serious back condition and 
overshadowed the service-connected back disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 
(2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2002).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected traumatic arthritis of the lumbar spine and has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994) (where an increase in a 
disability rating is at issue, the current level of 
disability is of primary concern).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The regulation further provides that examinations 
on which ratings are based must reflect the anatomical damage 
and functional loss with respect to all these elements.  
Functional loss may be attributed to several factors, one of 
which is pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant; weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2002).  As regards the joints the factors 
of disability reside in reductions of their normal excursion 
of movements in different planes.  Inquiry will be directed, 
but not limited to, excess fatigability, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight bearing are related 
considerations.  38 C.F.R. § 4.45 (2002).  

The veteran's service-connected traumatic arthritis of the 
lumbar spine is evaluated at 10 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, which pertains to traumatic 
arthritis.  Arthritis due to trauma, substantiated by x-ray 
findings is rated as degenerative arthritis.  

Pursuant to 38 C.F.R. § 4.71a, DC 5003, degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the disorder is assigned a 
10 percent disability evaluation with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent disability evaluation is assigned 
with X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  The 20 percent and 10 percent 
ratings based on X-ray findings, above, will not be combined 
with ratings based on limitation of motion.  The 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under diagnostic 
codes 5013 to 5024, inclusive.  Note following 38 C.F.R. 
§ 4.71, Diagnostic Code 5003.  

X-ray findings dated in January 1968, May 1979, and October 
1997 reflect arthritis of the lumbar spine, making DC 5292 
for limitation of motion of the lumbar spine the appropriate 
diagnostic code.  See also 38 C.F.R. § 4.71a, Diagnostic Code 
5010.  

Under DC 5292, slight limitation of motion of the lumbar 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the lumbar spine warrants a 20 percent 
evaluation.  A 40 percent evaluation is warranted for severe 
limitation of motion.

Separate evaluations under each of these codes-5010 and 5292- 
are not appropriate because the rule against pyramiding of 
benefits mandates that "the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  38 C.F.R. § 4.14 (2002); Brady v. Brown, 
4 Vet. App. 259, 262 (1994) ("The critical element is that 
none of the symptomatology . . . is duplicative of or 
overlapping with the symptomatology of the other 
conditions."); see also VAOPGCPREC 23-97 (where the medical 
evidence shows that the veteran has arthritis of a joint and 
where the diagnostic code applicable to his/her disability is 
not based upon limitation of motion, a separate rating for 
limitation of motion under diagnostic code 5003 may be 
assigned, but only if there is additional disability due to 
limitation of motion.) Diagnostic Code 5292 specifically 
encompasses loss of range of motion, so that additional 
ratings for painful or limited motion of the lumbar spine 
would constitute pyramiding, or compensating twice for the 
same disability.  VAOPGCPREC 36-97.   

The Board has also considered 38 C.F.R. § 4.59 (2002). With 
any form of arthritis, painful motion is an important factor 
of disability, the facial expression, wincing, etc., on 
pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
misaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight- bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.

The record reflects that the veteran's service-connected 
lumbar spine has been manifested by chronic low back pain and 
limitation of motion of the lumbar spine.  In 1997, the 
veteran was diagnosed as having degenerative disc disease of 
the lumbar spine, for which he is not service-connected.  A 
VA examiner has indicated the symptoms associated with the 
disc disorder could not be separated from the service-
connected arthritis of the lumbar spine and that degenerative 
disc disease is more severe and overshadows the service-
connected traumatic arthritis of the lumbar spine.  The 
rating criteria pertaining to traumatic arthritis are based 
on pain on motion, muscle spasm, swelling, and limitation of 
motion of the lumbar spine.  Diagnostic Codes 5010-5292.  
Therefore, it would be reasonable to conclude that it is not 
possible to determine whether disc disease or arthritis is 
responsible for the limitation of motion.  However, with 
respect to any neurological signs or symptoms, those are not 
contemplated when rating arthritis.  Therefore, the Board 
considers the veteran's limitation of motion, whether due to 
his disc disease or his arthritis, in rating his service-
connected back disability.  

Current medical evidence (the November 2002 VA examination) 
shows that forward flexion of the lumbar spine was limited to 
40 degrees, 55 degrees less the normal forward flexion and 
that back extension was limited to 15 degrees-20 degrees less 
than normal backward extension.  Although prior medical 
records dated in 1997 and 1998 reflect that the veteran had 
muscle spasm and pain on motion, the current medical evidence 
is negative for symptoms.  According the veteran the benefit 
of the doubt, the evidence is sufficient to show moderate 
limitation of motion on flare-ups and to support the 
assignment of a 20 percent disability evaluation.  Diagnostic 
Code 5010-5292.

Consideration is also given to Diagnostic Code 5295, which 
pertains to lumbosacral strain.  However, Diagnostic Code 
5295 contemplates limitation of motion and muscle spasm, the 
veteran could not receive a separate rating under Diagnostic 
Code 5292, because the symptomatology overlaps.  38 C.F.R. 
§ 4.14 (2002).

As noted above, the veteran is not service-connected for 
degenerative disc disease, and a rating under Diagnostic Code 
5293 is not for consideration.  

In making this determination, the Board acknowledges its duty 
to consider the provisions of 38 C.F.R. §§ 4.40 and 4.45 
where functional loss is alleged due to pain on motion.  
DeLuca v. Brown, 8 Vet. App. 202, 207-208 (1995).  While the 
provisions of 38 C.F.R. § 4.40 do not require separate 
ratings based on pain, the Board is at least obligated to 
give reasons and bases pertaining to that regulation.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  The current evidence shows that the veteran 
is able to walk with a normal gait and the veteran did not 
demonstrate objective evidence to support pain on motion or 
the limitation that he exhibited on examination.  The 
functional impairment due to possible pain on use or during 
flare-ups has been considered by the Board in raising the 
assigned evaluation to 20 percent.  




ORDER

A 20 percent disability evaluation, and no more, for service-
connected traumatic arthritis of the lumbar spine is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.  



	                        
____________________________________________
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

